Mr. Justice Phillips delivered the opinion of the court: The first question material to consider on this record, in the construction of the above provisions of the School act and the effect of the act of incorporation of the city of Litchfield and its amendments, is, what is meant by the term “school township.” Early in the legislation of this State congressional townships were designated school townships, and in the act entitled “An act to establish and maintain a system of free schools,” approved February 15, 1855, it was declared by section 24 that each congressional township should be a township for school purposes. At the time of the incorporation of the city of Litchfield such provision was in force, and has been continued by the various revisions and acts amendatory of the School act. By the School law of 1889 it is declared that “each congressional township is hereby established a township for school purposes.” (Hurd’s Stat. chap. 122, par. 30.) When a congressional township is thus declared a township for school purposes, the further references to school townships in subsequent paragraphs of the same law must have reference to what has previously been declared to be a school township. The term must have been so used in amended section 38, and the proviso thereto, (Laws of 1891, p. 199,) and on every principle of construction the term “school township” must be held to have meant and to include a congressional township, unless by express language some other interpretation is declared. By no principle of construction can a different meaning be held. Whatever effect may be given to the fact that the city of Litchfield comprises territory in two or more townships and by its charter was organized into a separate school district, it still includes territory which comprises a part of some congressional township. This results whether the territory within the city, by its act of incorporation, was declared a school district, township, or was given any other designation. However designated, it was a part of some congressional township. It appears that the city of Litchfield includes within its corporate limits territory which is a part of two townships, and it also appears a majority of the inhabitants within the city reside within the limits of the congressional township 9, north, range 5, west of the third principal meridian. The proviso to section 38, supra, declares, where any city lies within two or more townships, then the township in which a majority of the inhabitants of said city reside shall, together with said city, constitute a school township for high school purposes. The inhabitants within the corporate limits of a city which includes territory from two or more townships, by the provisions of the act, annex for high school purposes all the outside territory of that township in which a majority of the inhabitants of said city reside. This results from the language of the act.. Then if the majority of the inhabitants of the city of Litchfield reside within township 9, north, range 5, west of the third principal meridian, for high school purposes that township includes all the territory within that congressional township and also all the territory within the city of Litchfield outside of that township. The territory within the city limits outside of the township, being incorporated into such township for high school purposes, is annexed by reason of the place of residence of a majority of inhabitants, and not by reason of the extent of territory. By paragraph 67 of chapter 122, upon petition of not less than fifty voters of any school township,—i. e., congressional township,—filed with the township treasurer, it shall be his duty to give notice that an election will be held for or against a township high school. It is unnecessary to discuss the effect of the division of school funds between the township and city at and under its incorporation, for by the legislation of 1889 new conditions are imposed and a new taxing district is authorized to be organized whose origin springs from a petition of the requisite number of voters of the township filed with the township treasurer. There was not and could not be among the officials of the city of Litchfield, an officer designated as the township treasurer who would be meant or included within the term “township treasurer,” as used in paragraph 67. The act in reference to schools, comprising many provisions, must constantly be construed with reference to the subject matter and the various sections. The officer designated as township treasurer, within the meaning of paragraph 67 and other sections having reference to high schools, is the officer designated and provided for by paragraph 51, who is to qualify as prescribed by paragraph 99. Such officer, in his legal designation, is township treasurer of town ...., range No....., in........... In this case it was township treasurer of township 9, north, range 5, west of the third principal meridian. That officer is the one designated by paragraph 67 as the one who shall give notice for an election, on a petition being presented in conformity to that section. It appears the incumbent of that office was Joseph T. Ogle, and the petition was presented to him. It is shown that the township of North Litchfield, as designated under township organization, comprises congressional township 9, north, .range 5, west of the third principal meridian. The treasurer of township 9, north, range 5, west of the third principal meridian, called the election in pursuance of paragraph 67 of the School act, on the petition addressed to him as “Joseph Ogle, treasurer of North Litchfield township.” The petition was in all other respects in form required by the statute. The term “petition,” used in paragraph 67, is there used as a term synonymous with “request.” It has the same meaning as if read: upon the request of fifty voters of any school township, filed with the township treasurer, it shall be his duty to notify, etc. The petition or request thus provided for is not required to be in a particular form, nor is it required to be addressed to any one. Rejecting the address in this case, the petition is: “We, the undersigned voters of school township for high school purposes, composed of the city of Litchfield and North Litchfield township, in the county of Montgomery and State of Illinois, as by the statute in such case made and provided, hereby petition you, as such treasurer, to call an election, to be held at the next regular election of school trustees, for the purpose of voting ‘for’ or ‘against’ the proposition to establish a township high school for the benefit of said high school township,” and was signed by the requisite number of voters. To make the petition absolutely unobjectionable, it would only have been necessary to insert in lieu of the words “North Litchfield township,” the words “township 9, north of range 5, west of the third principal meridian.” The purpose of the petition was to have an election called to vote for or against establishing a township high school. It was a request or petition filed with the townsliip treasurer—treasurer of township 9, north, range 5, west of the third principal meridian—and by reason thereof he called an election in pursuance of law. We hold the petition was sufficient to authorize the calling of an election. It was filed with the proper officer, who called the election in due form and with proper notice, and it appears the election was held in accordance with law, and was therefore a legal election. The votes cast at the three polling places within the township should have been canvassed. It is argued the organization of a new taxing district, which may be controlled by a city, is unjust towards residents of the township outside the city. The subject matter of this legislation was within the province of the legislature, and with the wisdom or necessity of that legislation courts have nothing to do. It is not for courts to give relief from hardship resulting from an act, if such there be, where the legislature has acted within its constitutional powers. The legislature having done so here, we are not authorized to interfere further than to construe the act. This discussion disposes of all the questions raised by propositions submitted by appellants and asked to be held as law. We are of the opinion that the judgment of the circuit court awarding the writ was not error, and there was no error in the judgment of the Appellate Court affirming. The judgment of the Appellate Court is affirmed. Judgment affirmed.